Citation Nr: 1047266	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-31 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to restoration of a 30 percent evaluation for 
residuals of a right shoulder injury with tendonitis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to August 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned in an April 2010 
hearing.  


FINDINGS OF FACT

1.  By an August 1997 rating decision, the RO granted a 30 
percent disability rating for a right shoulder injury with 
tendonitis, effective January 31, 1994.

2.  Following a November 2007 VA examination, in a November 2007 
rating decision, the RO proposed to reduce the rating for the 
service-connected right shoulder injury with tendonitis from 30 
percent to 10 percent.

3.  By a letter dated in November 2007, the RO notified the 
Veteran that the RO proposed to reduce the 30 percent evaluation.

4.  By a rating decision dated in February 2008 the RO 
implemented a reduction to 10 percent for residuals of a right 
shoulder injury with tendonitis, effective May 1, 2008.  

5.  A review of the pertinent actions by the RO demonstrates that 
the RO failed to comply with the substantive provisions of 
38 C.F.R. § 3.344 for a disability evaluation in effect more than 
five years.  




CONCLUSION OF LAW

The reduction in the rating assigned for residuals of a right 
shoulder injury to include tendonitis, from 30 percent to 10 
percent, effective May 1, 2008, was void ab initio; restoration 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.105, 3.344, Brown v. Brown, 5 Vet. App. 413 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this case involves a rating reduction rather than a rating 
increase, there are specific notice requirements, found in 38 
C.F.R. § 3.105(e)-(i), which are applicable to reductions in 
ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements 
for reductions in disability compensation ratings.  When a 
reduction is anticipated, the beneficiary must be notified of the 
proposed reduction, with notice of the reasons for the proposed 
reduction.  Further, the beneficiary must be allowed a period of 
at least 60 days to submit additional evidence to show that the 
rating should not be reduced.  After the allotted period, if no 
additional evidence has been submitted, final rating action will 
be taken and the rating will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final rating expires.  38 
C.F.R. § 3.105(e).

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA 
must comply with those provisions rather than the notice and duty 
provisions codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159.  See, e.g., Kitchens v. Brown, 
7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 
(1993).  As discussed below, the RO complied with the procedures 
required under 38 C.F.R. § 3.105(e) for reducing the Veteran's 
disability ratings by notifying him of his rights and giving him 
an opportunity and time to respond. 

Analysis

Where a disability rating is in effect for five years or more, 
the provisions of 38 C.F.R. § 3.344(a) and (b) indicate that a 
reduction in rating is warranted if medical evidence discloses 
that there has been sustained material improvement in the 
condition, and it is reasonably certain that the improvement will 
be maintained under the ordinary conditions of life.  The record 
of examination and the medical-industrial history should be 
reviewed to ascertain whether the recent examinations to reduce 
the evaluations are full and complete, including all special 
examinations indicated as a result of general examination, and 
the entire case history.  Examinations less full and complete 
than those on which payments were authorized or continued will 
not be used as a basis of reduction.  Furthermore, ratings on 
account of diseases subject to temporary or episodic improvement 
will not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  38 
C.F.R. § 3.344(a).  See also 4.1, 4.2, 4.13 (2000); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

In January 1973, the RO granted service connection for a history 
of a right shoulder injury and assigned a non-compensable 
evaluation.  In December 1992, the RO granted an increased rating 
to 10 percent for tendonitis of the right shoulder.  In August 
1997, the RO granted an increased rating to 30 percent for 
tendonitis of the right shoulder effective from January 31, 1994.  
Following a November 2007 VA examination, the same month the RO 
proposed to reduce the evaluation assigned for the service-
connected right shoulder disability from 30 percent to 10 
percent.  The Veteran was notified of the proposed reduction via 
correspondence dated in November 2007.  In February 2008, the RO 
reduced the disability evaluation assigned for the service-
connected right shoulder disability from 30 percent to 10 percent 
effective May 1, 2008.  

In reducing the Veteran's rating for the service-connected 
residuals of a right shoulder injury, the RO complied with 38 
C.F.R. § 3.105(e), as to giving him an opportunity to submit 
additional evidence, and as to the effective date for  reduction.  
The RO advised the Veteran of the proposed rating reduction on 
November 20, 2007 and afforded him more than the required 60 days 
in which to present additional evidence showing that compensation 
should be continued at the present evaluation level.  The rating 
reduction was in February 2008 when the RO took final rating 
action and the award was reduced as set forth in the proposal.  
The reduction was effective as of May 1, 2008.  Thus, the 
reduction was procedurally proper.  

The circumstances under which a disability rating may be reduced 
are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary of VA.  See Dofflemeyer 
v. Derwinski, 2 Vet. App. 277, 280 (1992).  In reducing the 
disability rating of the Veteran's right shoulder disability to 
10 percent, the RO cited to but did not discuss in sufficient 
detail in its decision pertinent portions of 38 C.F.R. § 3.344, 
the pertinent regulation governing the reduction of a disability 
rating that was in effect for five or more years. 

In this regard, the Board observes that, in Brown v. Brown, 5 
Vet. App. 413, 419 (1993), the Unites States Court of Appeals for 
Veterans Claims (Court) held that 38 C.F.R. § 3.344(a) contains 
four distinct criteria, each of which must be satisfied, before 
the reduction of a disability rating that has been in effect for 
at least five years can be effectuated.  In that case, the Court 
explained why none of the four criteria identified in the 
regulation were complied with.  In doing so, the Court termed 
"cursory" VA's conclusion that the examination upon which the 
reduction was predicated was "full and complete."  The Court held 
that the reduction was void ab initio, reversed the Board's 
decision, and remanded the matter for the reinstatement of the 
prior evaluation.  Thereafter, in Kitchens v. Brown, 7 Vet. App. 
320 (1995), the Court noted that, in affirming the RO's action in 
reducing a rating that had been effective for more than five 
years, the Board failed to discuss the applicability of 38 C.F.R. 
§ 3.344(a) or (b).  In addition, the Court concluded that the 
criteria were not satisfied.  The Court held, "Where, as here, 
the Court finds that VA has reduced a Veteran's rating without 
observing applicable laws and regulation, such a rating is void 
ab initio and the Court will set it aside as not in accordance 
with the law."  Id. at 325.  Thereafter, in Hayes v. Brown, 9 
Vet. App. 67 (1996), the Court indicated that, although the Board 
"recognized that a more thorough examination was required under 
38 C.F.R. § 3.344(a)," in its decision, the Board "simply 
omitted" that requirement of the regulation.  Citing Kitchens, 
the Court reversed the Board's decision and ordered that the 
rating be reinstated because the reduction was accomplished 
without compliance with the applicable laws and regulations.  Id. 
at 73.  In Greyzck v. West, 12 Vet. App. 288 (1999), the Court 
observed that the regulatory language in 38 C.F.R. § 3.344(a) had 
not changed since its adoption in February 1961 and, citing Brown 
and Kitchens, declared that it had consistently held that where 
VA reduces a disability rating without complying with applicable 
VA regulations, the reduction is void ab initio.  Id. at 292.

Here, the RO also failed to comply with the substantive 
provisions of 38 C.F.R. § 3.344 for a disability rating in effect 
for more than five years.  The decision to reduce was not in 
accordance with law because the RO did not make any finding that 
the VA examination used as a basis for the reduction was as full 
and complete as the examination upon which the Veteran's 30 
percent disability evaluation was established, which is one of 
the requirements set forth in the regulation and identified by 
the Court.  The February 2008 rating decision did not discuss the 
appropriateness of the pertinent examination at all.  The 
September 2008 statement of the case only included the statement 
that there was "no evidence to support that your examination was 
improper or inadequate."  The Board finds this single statement 
an insufficient discussion of whether the examination was as full 
and complete as the examination upon which the 30 percent 
evaluation was assigned.  Furthermore, the RO did not make any 
findings at all as to whether it was reasonably certain that the 
material improvement found would be maintained under the ordinary 
conditions of life.  Pursuant to the Court's holdings in Faust v. 
West, 13 Vet. App. 342 (2000) and Brown v. Brown, 5 Vet. App. 413 
(1993), in any rating reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in a veteran's ability to function under the ordinary 
conditions of life and work.  See Faust v. West 13Vet. App. at 
350, see also Brown v. Brown, 5 Vet. App. at 421.  As such, the 
RO's failure to make such a determination in this case renders 
the reduction improper.  The reduction is found to be void ab 
initio.

						(CONTINUED ON NEXT PAGE)


ORDER

The reduction in compensation for residuals of a right shoulder 
injury with tendonitis from 30 percent to 10 percent, effective 
May 1, 2008, was not proper; the appeal is granted and the 30 
percent rating is restored.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


